DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lifka et al. (WO 2008/139370 A1; copy previously submitted in the Parent Application) in view of Chiang et al. (US 2008/0304287 A1) and Park et al. (US 2008/0084699 A1).
Regarding claim 1, Lifka et al. disclose a structure (See Figs. 1a-1f; “Figs. 1a-1f are…views illustrating a method for the manufacturing of…an OLED”, Pg. 6, Lines 12-14), comprising: 	a mold (“carrier substrate”, Pg. 6, Line 25) having surface features (Pg. 6, Lines 29-30), wherein the mold comprises a material that has a coefficient of thermal expansion (CTE) of less than or equal to 17 ppm/K (“SiO”1, Pg. 6, Ln. 23); 	a substrate (“deposited substrate”, Pg. 3, Line 26) formed over the mold, the substrate formed of a transparent material having a CTE of 40-70 ppm/K and having a thickness such that the substrate, in the absence of the mold, will have some amount of flexural rigidity (“BCB”2, Pg. 3, Ln 33);
a release coating (“release layer”, Pg. 3, Line 26) disposed on a surface of the mold; 	an OLED over the substrate (Pg. 7, Lines 6-7).  	Lifka et al. do not specifically disclose that the release coating has a low surface energy. However, using low surface energy release layers is well-known in the art of semiconductor optoelectronics being released from underlying molds (“Preferably, the release layer is formed by the substance with low surface energy"; ¶ 0013 of Chiang et al.). Using a lower surface energy material whose principal method of action is not photo absorption for the release coating is beneficial in that less force, which can potentially damage the device, may be used to separate the OLED from the mold. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use a low surface energy material whose principal method of action is not photo absorption as taught by Chiang et al. as the material for the release coating of Lifka et al. for this benefit. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 	With regards to the composition of the low surface energy release coating, Chiang et al. disclose using a low surface energy release coating comprising at least one material selected from the group consisting of: fluorinated polymers, siloxanes, silicones and silanes (“silicone resin”; ¶ 0013).
Lifka et al. does not disclose that the mold has a plurality of holes extending through the mold configured to receive gas or liquid. However, it is well known in the art to form molds with a plurality of such holes (see Fig. 13 of Park et al.). There is a benefit to such holes in that they allow for an easier removal of the mold after it is used. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to incorporate holes into the mold as taught by Park et al. for this benefit.
Regarding claim 7, the mold will have some amount of flexural rigidity (inherent).
Regarding claim 8, the combination of Lifka et al. and Chiang et al. discloses the method of claim 6 but does not disclose the specific flexural rigidity of the mold. 	However, Lifka et al. disclose that the mold should be substantially rigid (Pg. 6, Lines 24-25). One having ordinary skill in the art would be motivated to form the mold with a flexural rigidity of at least 0.7 Nm in order to support the various layers formed on top of the mold prior to the removal of the mold. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Lifka et al. further disclose that a barrier layer is formed over the substrate (Pg. 7, Line 2).
Regarding claim 10, Lifka et al. do not explicitly disclose the peak-to-trough height of the mold. However, Lifka et al. disclose forming the surface features to have dimensions on the order of microns (Pg. 4, Line 14). There would be a benefit to forming the peak-to-trough height of the mold to also be on the order of microns in that the peak-to-trough height of the mold corresponds to the size of the surface features resultant from the mold. It would therefore have been obvious to one having ordinary skill in the art at the time the Application was filed to form the peak-to-trough height of the mold to be on the order of microns (which is great than 200 nm) for this benefit of the resulting surface features also being on the order of microns as suggested by Lifka et al.
Regarding claim 11, Lifka et al. a first device having an organic light emitting device (OLED) on a substrate having surface features (See Figs. 1a-1f; “Figs. 1a-1f are…views illustrating a method for the manufacturing of…an OLED”, Pg. 6, Lines 12-14), the first device prepared by the process comprising: 	providing a mold (“carrier substrate”, Pg. 6, Line 25) having surface features (Pg. 6, Lines 29-30), wherein the mold comprises a material that has a coefficient of thermal expansion (CTE) of less than or equal to 17 ppm/K (“SiO”3, Pg. 6, Ln. 23); 	forming a substrate (“deposited substrate”, Pg. 3, Line 26) over the mold, the substrate having a CTE of 40-70 ppm/K (“BCB”4, Pg. 3, Ln 33);
applying a release coating (“release layer”, Pg. 3, Line 26) on a surface of the mold; 	fabricating an OLED over the substrate while the substrate is in the mold (Pg. 7, Lines 6-7); and 	removing the mold from the substrate having the OLED fabricated thereon (see Fig. 1e). 	Lifka et al. do not specifically disclose that the release coating has a low surface energy. However, using low surface energy release layers is well-known in the art of semiconductor optoelectronics being released from underlying molds (“Preferably, the release layer is formed by the substance with low surface energy"; ¶ 0013 of Chiang et al.). Using a lower surface energy material whose principal method of action is not photo absorption for the release coating is beneficial in that less force, which can potentially damage the device, may be used to separate the OLED from the mold. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use a low surface energy material whose principal method of action is not photo absorption as taught by Chiang et al. as the material for the release coating of Lifka et al. for this benefit. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 	With regards to the composition of the low surface energy release coating, Chiang et al. disclose using a low surface energy release coating comprising at least one material selected from the group consisting of: fluorinated polymers, siloxanes, silicones and silanes (“silicone resin”; ¶ 0013).
Lifka et al. does not disclose that the mold has a plurality of holes extending through the mold configured to receive gas or liquid. However, it is well known in the art to form molds with a plurality of such holes (see Fig. 13 of Park et al.). There is a benefit to such holes in that they allow for an easier removal of the mold after it is used. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to incorporate holes into the mold as taught by Park et al. for this benefit.
Regarding claim 12, the combination of Lifka et al. and Chiang et al. discloses the method of claim 11 but does not disclose the specific flexural rigidity of the mold. 	However, Lifka et al. disclose that the mold should be substantially rigid (Pg. 6, Lines 24-25). One having ordinary skill in the art would be motivated to form the mold with a flexural rigidity of at least 0.7 Nm in order to support the various layers formed on top of the mold prior to the removal of the mold. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, the mold will have some amount of flexural rigidity (inherent).
Regarding claim 15, Lifka et al. further disclose that a barrier layer is formed over the substrate (Pg. 7, Line 2).
Regarding claim 16, Lifka et al. do not explicitly disclose the peak-to-trough height of the mold.
However, Lifka et al. disclose forming the surface features to have dimensions on the order of microns (Pg. 4, Line 14). There would be a benefit to forming the peak-to-trough height of the mold to also be on the order of microns in that the peak-to-trough height of the mold corresponds to the size of the surface features resultant from the mold. It would therefore have been obvious to one having ordinary skill in the art at the time the Application was filed to form the peak-to-trough height of the mold to be on the order of microns (which is great than 200 nm) for this benefit of the resulting surface features also being on the order of microns as suggested by Lifka et al.

Response to Arguments
 Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The CTE of SiO is less than 17 ppm/K as evidenced by ¶ 0086 of Mizushima (US 2016/0174375 A1).
        2 The CTE of BCB is between 40 and 70 ppm/K as evidenced by ¶ 0008 of Seo et al. (US 2007/0001314 A1).
        3 The CTE of SiO is less than 17 ppm/K as evidenced by ¶ 0086 of Mizushima (US 2016/0174375 A1).
        4 The CTE of BCB is between 40 and 70 ppm/K as evidenced by ¶ 0008 of Seo et al. (US 2007/0001314 A1).